PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
WARE et al.
Application No. 14/916,986
Filed: 4 Mar 2016
Patent No. 10,759,863
Issued:  1 Sep 2020
:	 	
:	CORRECTED
:	REDETERMINATION OF 
:	PATENT TERM ADJUSTMENT
:
Docket No. 42256-761.831

This is a corrected decision in response to application for patent term adjustment filed    December 1, 2020 requesting that the patent term adjustment determination for the above-identified patent be changed from 310 days to 366 days.  The prior decision mailed                June 11, 2021 had a typographical error in the accompanying draft Certificate of Correction.

This redetermination of patent term adjustment is not the Director's decision on the applicant's request for reconsideration for purposes of seeking judicial review under         35 U.S.C. §154(b)(4).

Effective April 1, 20131, for any patent granted on or after January 14, 2013, 37 CFR 1.705(b) has been revised to no longer provide for a request for reconsideration of the Office’s patent term adjustment determination prior to the grant of a patent.  Rather, 37 CFR 1.705(b)2 now provides:
(b) Any request for reconsideration of the patent term adjustment indicated on the patent must be by way of an application for patent term adjustment filed no later than two months from the date the patent was granted. This two month time period may be extended under the provisions of  § 1.136(a). An application for patent term adjustment
under this section must be accompanied by3:

On September 1, 2020, the instant application issued as Patent No. 10,759,863, with a patent term adjustment of 310 days, which consists of 159 days of delay under 37 CFR 1.703(a) (“A Delay”) (including 108 days of delay under 37 CFR 1.703(a)(1)(“A-1 Delay”), plus a 468 day period of delay under 37 C.F.R. § 1.703(b) (“B Delay”), reduced by 51 days of overlap between A Delay and B Delay and 266 days of Applicant delay.

The petition asserts the correct period of A-1 Delay is 162 days, and the correct period of B Delay is 471 days.  The petition also asserts that the Office improperly calculated the number of days of Applicant delay.   
Background

The instant application is the national stage of International Application No. PCT/US2014/054116, filed September 4, 2014.  The PCT application claimed priority to provisional application No. 61/874,269, filed September 5, 2013.

National stage papers were filed in this case on March 4, 2016.  The papers did include an express request to begin national examination procedures.  However, the express request under 35 U.S.C. 371(f) is not effective unless the requirements under 35 U.S.C. 371(c)(1), (2), and (4) for payment of the basic national fee, copy of the International Application and English translation thereof, and the oath or declaration of the inventor(s) have been received.  

Applicant filed the oath or declaration for the inventor on March 11, 2016.

The Office issued a Notice of Acceptance of Application under 35 USC 371 on April 1, 2016, which stated that the “Date of Receipt of 35 U.S.C. 371(c)(1) and (c)(2) Requirements” is    March 4, 2016.    

Discussion

On January 14, 2013, President Obama signed into law H.R. 6621, which makes technical corrections to the Leahy-Smith America Inventors Act and title 35 of the United States Code.

The Office amended several regulations in order to implement changes made by the AIA  Technical Corrections Act (H.R. 6621).  See Revisions to Patent Term Adjustment (Interim Final Rule), 78 Fed. Reg. 19416 (April 1, 2013).   

The Office amended 37 C.F.R. § 1.703(a) to read as follows, with emphasis added:

	The period of adjustment under § 1.702(a) is the sum of the following periods:

(1)    	The number of days, if any, in the period beginning on the day 
after the date that is fourteen months after the date on which the application was filed under 35 U.S.C. 111(a) or the date the 
national stage commenced under 35 U.S.C. 371(b) or (f) in an 

			international application and ending on the date of mailing of 
either an action under 35 U.S.C. 132, or a notice of allowance 
under 35 U.S.C. 151, whichever occurs first[.]4

The changes made to 37 C.F.R. § 1.703(a) apply to all patents issued on or after                 January 14, 2013, and the instant application issued as a patent on September 1, 2020.  Therefore, the changes made to 37 C.F.R. § 1.703(a) apply to this case.

A Delay

The “A” delay was calculated as follows:

(a)  108 days under 37 CFR 1.703(a)(1) (A-1 delay) beginning on May 6, 2017 (day after the date that is fourteen months from the commencement date of the application) and ending on August 23, 2017 (mail date of the first Office action).

(b) 51 days under 37 CFR 1.703(a)(6) beginning on July 13, 2020 (day after the date that is four months after Applicant paid the issue fee) and ending on September 1, 2020 (the patent issue date).

A-1 Delay

In view of the prior discussion, the Office agrees the period of A-1 delay should be based on the date the national stage commenced (“Commencement Date”) instead of the Date of Completion.

The date the national stage of an international application commences is addressed in MPEP § 1893.01, which states, with emphasis added,

Subject to 35 U.S.C. 371(f), commencement of the national stage occurs upon 
expiration of the applicable time limit under PCT Article 22(1) or (2), or under 
PCT Article 39(1)(a).  See 35 U.S.C. 371(b) and 37 CFR 1.491(a).  PCT 
Articles 22(1), 22(2), and 39(1)(a) provide for a time limit of not later than 
the expiration of 30 months from the priority date.  Thus, in the absence of an 
express request for early processing of an international application under 
35 U.S.C. 371(f) and compliance with the conditions provided therein, the U.S. 
national stage will commence upon expiration of 30 months from the priority 
date of the international application. 

The March 4, 2016 papers did include a request for early processing, but the oath or declaration was not present on March 4, 2016.  Therefore, the national stage commenced upon the expiration of 30 months from the priority date of the international application.



The date 30 months after September 5, 2013, which is the priority date of the international application, is March 5, 2016.  Therefore, the Commencement Date is March 5, 2016.

The correct period of A-1 Delay is 110 days, which is the number of days beginning               May 6, 2017, the day after the date 14 months after the Commencement Date, and ending  August 23, 2017, the date the Office mailed the first Office action.

B Delay

The Novartis decision includes “instructions” for calculating the period of “B” delay.  Specifically, the decision states:

The better reading of the language is that the patent term adjustment time [for “B” delay] should be calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of (b)(1)(B)) and determining the extent to which the result exceeds three years.5
	
The length of time between application filing and issuance is 1642 days, which is the number of days beginning on the commencement date of the application (March 5, 2016) and ending on the date the patent issued (September 1, 2020).

The time consumed by continued examination is 76 days.  Applicant filed an RCE on October 3, 2019, and the Office mailed a Notice of Allowance on December 17, 2019.  Under 35 U.S.C. § 154(b)(1)(B)(i), there was one time period consumed by continued examination (“RCE period”) – from October 3, 2019 until the Notice of Allowance was issued on December 17, 2019 – i.e., 76 days.  

The result of subtracting the time consumed by continued examination (76) from the length of time between the application filing and issuance (1642 days) results is 1566 days, which exceeds three years (1096 days) by 470 days.  Therefore, the period of B delay is 470 days, not 468 days as calculated by the Office.

C Delay

Patentee and the Office agree that the amount of “C” delay under 37 CFR 1.703(e) is 0 days.

Overlap

Patentee and the Office agree that the amount of overlap between “A” and “B” delay is 51 days.




Reduction under 37 CFR 1.704 (Applicant Delay)

The Office calculated Applicant delay as follows:

(a)  30 days under 37 CFR 1.704(b), for filing a response to a January 30, 2018 Office action on     May 30, 2018.

(b)  61 days under 37 CFR 1.704(b), for filing a response to an August 28, 2018 Office action on January 28, 2019.

(c)  59 days under 37 CFR 1.704(b), for filing an RCE in response to a May 3, 2019 final Office action on October 3, 2019.

(d)  34 days under 37 CFR 1.704(c)(10) for filing a Rule 312 Amendment on March 23, 2020, subsequent to the Notice of Allowance mailed December 17, 2019.

(e)  82 days under 37 CFR 1.704(c)(10) for filing corrected drawings on June 12, 2020, subsequent to the Notice of Allowance mailed December 17, 2019.

Patentee does not dispute the assessment of 30 or 61 days of Applicant delay.

With respect to the 59 days of Applicant delay assessed, Patentee argues that the Office should have assessed 61 days of Applicant delay.  A review of the file reveals that the due date for reply, August 3, 2019, fell on a Saturday.  As such, the assessment of 59 days of Applicant delay under 37 CFR 1.704(b) was proper.

Patentee also disputes the assessment of 34 and 82 days under 37 CFR 1.704(c)(10), citing to the Final Rule amending 37 CFR 1.704(c)(1).  See Federal Register, Vol. 85, No. 116, Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 36335-36342 [2020-11786].  Pursuant to the Final Rule, Patentee requests reconsideration of the PTA consistent with the amendment to 37 CFR 1.704(c)(10).  In view thereof, for the Rule 312 Amendment filed February 19, 2020, the patent term adjustment under 37 CFR 1.704(c)(10) should be calculated as 64 days, beginning on December 18, 2019 (the day after the Office mailed the Notice of Allowance) to February 19, 2020, not 34 days.  Moreover, as the corrected drawings filed June 12, 2020 (for which Patentee was assessed 82 days of Applicant delay) were requested by the Office in a Notice to File Corrected Application Papers mailed April 16, 2020, no Applicant delay should be assessed.  

Overall PTA Calculation

Formula: 

“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X


USPTO’s Calculation:				
	                    
161 + 470 + 0 – 51 – 214 = 366

Conclusion

Patentees are entitled to PTA of three hundred sixty-six (366) days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 161 + 470 + 0 – 51 – 214 = 366 days. 

Telephone inquiries specific to this matter should be directed to the undersigned at 571-272-3207.

 /Cliff Congo/
Cliff Congo
Attorney Advisor 
Office of Petitions































UNITED STATES PATENT AND TRADEMARK OFFICE
DRAFT CERTIFICATE OF CORRECTION
		PATENT          :  10,759,863
		DATED            :  September 1, 2020
		INVENTOR(S) :  Ware et al.  
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 310 days.

      Delete the phrase “by 310 days” and insert – by 366 days--
	
			


























    
        
            
    

    
        1  Revisions to Patent Term Adjustment, Interim Final Rule, 78 FR 19416 (April 1, 2013).
        2 The former provisions of §§ 1.705(d) and (e) have been removed in view of
        the changes to 1.705(b).
        3  (1) The fee set forth in § 1.18(e); and (2) A statement of the facts involved, specifying:  The correct patent term adjustment and the basis or bases under § 1.702 for the adjustment;  The relevant dates as specified in §§ 1.703(a) through (e) for which an adjustment is sought and the adjustment as specified in § 1.703(f) to which the patent is entitled; Whether the patent is subject to a terminal disclaimer and any expiration date specified in the terminal disclaimer; and (A) Any circumstances during the prosecution of the application resulting in the patent that constitute a failure to engage in reasonable efforts to conclude processing or examination of such application as set forth in § 1.704; or (B) That there were no circumstances constituting a failure to engage in reasonable efforts to conclude processing or examination of such application as set forth in § 1.704. 
        
        4  See Revisions to Patent Term Adjustment (Interim Final Rule), 78 Fed. Reg. 19416, 19420 (April 1, 2013).
        5   Novartis v. Lee, 740 F.3d 593, at 601.